Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US 2019/0150073).
Regarding claim 1, Tiirola discloses a channel detection method (fig. 4b), comprising: when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the N BWPs is provided with Cn control resource sets and Sn search space sets (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets) determining, by the terminal, at least one of K BWPs or ∑n Cn’ control resource sets or ∑n Sn’ search space sets according to a preset rule of a network device (fig. 4a, step 408; 4b, step 425; > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b), performing, by the terminal, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430).
Regarding claim 13, Tiirola discloses a channel detection device (fig. 3B), comprising a processor, a memory, and a transmission device for communication, wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to (paras. 70-82): when N downlink bandwidth parts (BWPs) corresponding to a terminal are in an activated state (para. 26, last sentence), wherein an nth BWP in the NBWPs is provided with Cn control resource sets and Sn search space sets, determine, by the processor, at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to indication information or a preset rule of a network device (fig. 4a, step 408; 4b, step 425; paras. 79-84; note: rules for the UE and eNB for determining search spaces on BWPs and/or CORESETs), N > 2, 1 < n < N, 0 < K < N, 0 < Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b); and perform, by the processor, detection on a downlink control channel in at least one of the K BWPs or the ∑n Cn' control resource sets or the ∑n Sn' search space sets (step 430). 
Regarding claims 2 and 14, Tiirola discloses the method according to claim 1 and device according to claim 13, wherein, the preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources; all of the control resource sets of the N BWPs comprise ∑n Cn` control resource sets with a largest or smallest time domain length; n Sn search space sets with a largest or smallest time domain density (para. 67; note: aggregation level for a time domain density - fig. 2; note: aggregation level as data spread out - para. 34, repetition coding level; paras. 41-42; note: rule for BD priority based on aggregation level; para. 51, last sentence).
Regarding claims 3-5 and 17, these claims are rejected for having limitations which further define an alternative limitation not addressed. 
Regarding claims 6 and 18, Tiirola discloses the method according to claim 1, wherein, the method further comprises: and the device of claim 13, the processor is further configured to perform: determining, by the terminal, resources scheduled by the downlink control channel in the K BWPs, wherein the resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4b, step 425; paras. 79-84; note: rules for the UE for determining search spaces on BWPs and/or CORESETs).
Regarding claim 7, Tiirola discloses a channel detection method (figs. 4a-4b), comprising: sending, by a network device (fig. 3A), indication information to a terminal (paras. 30, 49 and 87; note: RRC signaling for blind detection of PDCCH candidates), to allow the terminal to perform detection on a downlink control channel in at least one of K BWPs or ∑n Cn' control resource sets or ∑n Sn' search space sets according to the indication information of the network device (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets), wherein, N BWPs corresponding to the terminal is in an activated state (para. 26, last sentence), and an nth BWP in > 2, 1 < n < N, 0 < K < N, 0 Cn' < Cn, 0 < Sn' < Sn (paras. 50 and 67; fig. 4b).
Regarding claim 8, Tiirola discloses the method according to claim 7, wherein, the method further comprises: transmitting, by the network device, the downlink control channel in at least one of the K BWPs or the Cn' control resource sets or the Sn' search space sets according to a preset rule (fig. 4a, steps 408-410; paras. 79-84; note: priority rules for the eNB for determining search spaces on BWPs and/or CORESETs).
Regarding claim 9, Tiirola discloses the method according to claim 8, wherein, the preset rule comprises at least one of: K BWPs with a largest or smallest subcarrier spacing in the N BWPs; K BWPs with a largest or smallest bandwidth in the N BWPs; K BWPs with a largest or smallest frequency domain range of the control resource sets in the NBWPs; all of the control resource sets in the N BWPs comprise ∑n Cn` control resource sets with most or least frequency domain resources; all of the control resource sets of the N BWPs comprise ∑n Cn` control resource sets with a largest or smallest time domain length; and all of the search space sets of the N BWPs comprise ∑n Sn search space sets with a largest or smallest time domain density (para. 67; note: aggregation level for a time domain density - fig. 2; note: aggregation level as data spread out - para. 34, repetition coding level; paras. 41-42; note: rule for BD priority based on aggregation level; para. 51, last sentence).
Regarding claims 10-11, Tiirola discloses the method according to claim 7, wherein, the indication information of the network device comprises at least one of: indication information of a BWP, indication information of a control resource set, and indication information of a search space set and wherein, the indication information of the network device is DCI, or RRC signaling, or System Information (SI) (paras. 30 and 49; note: RRC signaling for PDCCH 
Regarding claim 12, Tiirola discloses the method according to claim 7, wherein, resources scheduled by the downlink control channel comprise resources in at least one of the K BWPs, or resources in other BWPs in the N BWPs other than the K BWPs (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4a, steps 408-410; paras. 79-84; note: rules for the eNB for determining search spaces on BWPs and/or CORESETs).
Regarding claim 15, Tiirola discloses the device according to claim 13, wherein, the indication information of the network device comprises at least one of: indication information of a BWP, indication information of a control resource set, and indication information of a search space set (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH on search space sets and control resource sets; fig. 4a, step 408; paras. 79-84; note: rules for the eNB for determining search spaces on BWPs and/or CORESETs; paras. 30 and 49; note: RRC signaling for PDCCH monitoring occasions for a set of search spaces associated with a CORESET configuration by RRC signaling; note: search space priorities configured by RRC).
Regarding claim 16, Tiirola discloses the device according to claim 15, wherein, the processor is configured to perform at least one of: detection on the downlink control channel in a BWP determined based on the indication information of the BWP; or, perform detection on the downlink control channel in a control resource set determined based on the indication information of the control resource set; or, perform detection on the downlink control channel in a search space set determined based on the indication information of the search space set (para. 50, second sentence; para. 67; figs. 1-2; para. 24, penultimate sentence; note: BD for a PDCCH 
Regarding claim 19, Tiirola discloses a channel detection device, comprising a processor, a memory, and a transmission device for communication (fig. 3A), wherein when the processor executes functional applications and data stored in the memory, the execution causes the channel detection device to implement steps of the method according to claim 7 (paras. 56-67). 
Regarding claim 25, Tiirola discloses a non-transitory computer readable storage medium (fig. 3b, item 24), on which computer-executable instructions are stored, and when the computer-executable instructions are executed by a processor, steps of the method according to claim 1 are implemented (paras. 70-82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. (US 2020/0221428) discloses BD skipping (figs. 9D and 10 as supported at least by the corresponding figures of KR 10-2017-010264). Tiirola et al. (US 2019/0215098) discloses removing BDs based on a threshold (figs. 7a and 7b as supported by its provisional application). Zhuang et al. (US 2020/0196285) discloses information for a terminal to detect DCIs in BWPs (figs. 5-6 as supported at least by CN 2017/14277390). Kim et al. (US 2018/0332505) discloses indicating additional search spaces and selecting an appropriate search space (para. 153; fig. 8, steps 810 and 840).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462